Citation Nr: 0609987	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).
	

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971 and from May 1971 to August 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision that denied service 
connection for hypertension.  The veteran did not report for 
a January 2006 hearing that had been scheduled before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
of further action needed of him.


REMAND

Service connection is already in effect for PTSD, and the 
veteran contends that his current hypertension is secondary 
to the PTSD.  

First, it appears that there may be additional medical 
records that may shed some light on the history of the 
veteran's hypertension.  A May 2000 VA clinical record refers 
to a physical examination that the veteran underwent in 
connection with a Department of Transportation (DOT) 
requirement for truck drivers.  On remand, the RO should seek 
to obtain any DOT physicals from the veteran.  

Second, the RO should seek to obtain certain private medical 
records.  according to a January 1998 VA progress note, the 
veteran had been treated by a private doctor with medication 
(Serax), which is used to treat anxiety and alcohol 
withdrawal, in part.  In that VA progress note, it as noted 
that the veteran reported elevated blood pressure in 
connection with heavy drinking.  At this point, it appears 
that the private doctor's medical records may also have some 
bearing on the claim for service connection for hypertension.  
Therefore, the RO should request that the veteran identify 
the private doctor and should then seek to obtain those 
records. 

Third, the RO should schedule the veteran for an examination 
to assess the etiology of the veteran's hypertension and its 
relationship, if any, to his service-connected PTSD.  
According to a June 1998 VA progress note, the veteran 
complained of panic attack and occasional palpitation.  On VA 
mental health treatment in May 2001, he stated that "his 
blood pressure fluctuates with his anxiety level."  A 
February 2004 VA examination concluded that PTSD does not 
cause hypertension.  However, the report also indicated that 
"stress and released Cortisol [. . .] can elevate blood 
pressure."  Secondary service connection may be granted for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2005).  This includes cases where there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder.  
When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran is to be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Since the February 
2004 VA examination report raises the issue of aggravation of 
blood pressure by stress, an examination that addresses this 
issue would be helpful.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of all DOT physical 
examinations of the veteran in connection 
with his employment.

2.  Request that the veteran identify all 
private doctors who treated him for 
anxiety and hypertension (including the 
doctor who prescribed Serax) and obtain 
relevant records.

3.  Schedule the veteran for a VA 
examination with a cardiovascular 
specialist.  Provide the examiner with the 
claims folder.  The examiner should 
clarify the current nature, etiology, and 
onset of the veteran's hypertension and 
the relationship, if any, between his PTSD 
to hypertension.  The examiner should 
clarify whether service-connected PTSD has 
caused a permanent increase in severity of 
the veteran's hypertension.  If the 
examiner answers in the affirmative, the 
examiner should cite any pertinent medical 
research that supports this conclusion.

4.  Then, readjudicate the claim for 
service connection for hypertension, 
including as secondary to service-connected 
PTSD.  38 C.F.R. § 3.310 (2005); see Allen 
v Brown, 7 Vet. App. 439 (1995) (en banc) 
(secondary service connection is available 
where there is additional disability of a 
non-service-connected condition due to 
aggravation by an established service-
connected disorder).  If the decision 
remains adverse to the veteran, provide him 
and his representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  Then, return the 
case to the Board for its review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


